Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The applicant has amended claim 1 as follows:

    PNG
    media_image1.png
    155
    632
    media_image1.png
    Greyscale

The examiner withdraws all the prior art rejection from the last action.  None of the references used teach using placental stem cells for treating cancer pain or treating pain caused by chemotherapy.  While administering placental stem cells to treat cancer, especially hematological cancer, was known prior to the instant invention, not all cancers cause pain.  Therefore, it would not necessarily be inherent to treat pain while treating cancer with placental stem cells.  The examiner was unable to find  any prior art that suggested using placental stem cells for treating cancer pain or treating pain caused by chemotherapy.  Accordingly, the instant claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-12, 18, 19 and 38 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633